t c summary opinion united_states tax_court robert c henry ii petitioner v commissioner of internal revenue respondent docket no 7797-01s filed date robert c henry ii pro_se robert d kaiser for respondent couvillion special_trial_judge this case was heard pursuant to section in effect at the time the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number after concessions by the parties noted hereafter the issues for decision are whether petitioner is entitled to a reduction in the amount of unreported gross_receipts determined by respondent in connection with petitioner's trade_or_business activity for the years in question and whether petitioner for said years is liable for the accuracy-related_penalties under sec_6662 during the years at issue petitioner owned and operated a funeral home as a self-employed activity he is a licensed embalmer mortician and funeral director the business originated with his father in petitioner grew up working in the business he attended mortuary school at cincinnati ohio graduated in and in due course became certified as a mortician he returned to his father's funeral home and his entire career has been with that business petitioner's father died in leaving his widow and two sons petitioner and allan henry allan their mother donated the funeral home to petitioner and allan allan was not a mortician however he had a background in business and he was responsible for the business operations of the home which included maintaining the books_and_records and providing all information necessary to the accountant who prepared petitioner's income_tax returns the funeral home has never been incorporated as a business_entity sometime in or allan developed a drug dependency and as petitioner testified we had to send him away to treatment at that time allan conveyed his interest in the funeral home to petitioner and petitioner has since been the sole owner of the home upon his return from treatment for his drug addiction allan resumed his employment with the funeral home at some point in time allan resumed his dependency on drugs unbeknownst to petitioner petitioner's time and attention were devoted exclusively to conducting funerals and performing other attendant services he was not involved in the recordkeeping or business end of the funeral home operation he relied on his brother for that although he occasionally reviewed the list of people who owed money to the home and directed the issuance of reminder notices to such delinquents allan compiled all the necessary information upon which the accountant annually prepared petitioner's income_tax returns which included the operations of the funeral home on schedule c profit or loss from business for the years at issue the gross_income expenses and net_profit_or_loss of the funeral home were reported by petitioner on his federal_income_tax returns as follows gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net profit loss dollar_figure dollar_figure dollar_figure the gross_income amounts shown were based on reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively for the years petitioner's income_tax returns for the years in question were selected for examination by the internal_revenue_service as a result of that examination it was revealed that allan had been diverting funds from the funeral home's gross_receipts to support his drug dependency following this disclosure petitioner dismissed his brother from his duties with the funeral home the examination also revealed inadequacies in the books_and_records of the funeral home and respondent determined the gross_receipts of the business by use of the bank_deposits method in the notice_of_deficiency respondent determined that petitioner underreported the gross_receipts of the funeral home in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the years in question in making this determination respondent allowed and did not include in the unreported gross_receipts determination amounts mutually agreed upon with petitioner representing funds that allan had diverted to fund his drug dependency respondent also determined that petitioner failed to include on his returns interest_income of dollar_figure dollar_figure and dollar_figure respectively for the years in question petitioner conceded the unreported interest_income at trial petitioner also conceded the unreported gross_receipts but contends respondent failed to allow other adjustments described below thus framing the principal issue before the court the funeral home's gross_receipts came from three sources payments made directly to the funeral home by the families or relatives of the deceased payments received directly from insurance_companies and payments from pre-need funeral contracts that represented the conversion of amounts previously paid_by individuals of their anticipated funeral_expenses the practice at petitioner's funeral home was to issue receipts only for the payments directly made to the home described in situation above although statements were issued in situations and above no receipts were issued for such payments in submitting the income and expense information to petitioner's income_tax_return_preparer each year allan submitted only the direct payments received from customers and did not submit the income received in situations and above petitioner agreed to respondent's determination of unreported gross_receipts but contended at trial that the bank_deposits method utilized by respondent failed to include adjustments for the following dollar_figure paid to the funeral home during that represented reimbursement of amounts paid_by the funeral home to a cemetery for the burial of a former employee of the funeral home during certain deposits made to the funeral home's bank account during that represented payments by friends of petitioner who along with petitioner went on a vacation cruise and certain intra-account transfers of approximately dollar_figure between the checking and savings accounts of the funeral home during that were not adjusted by respondent and thus were counted twice on this record the court agrees with petitioner that the unreported gross_receipts for should be reduced by dollar_figure the court is satisfied from petitioner's testimony that the dollar_figure represented reimbursement for an amount_paid by petitioner during for which petitioner did not claim a deduction for federal_income_tax purposes at trial respondent conceded in connection with petitioner's second argument above that petitioner was entitled to a reduction of dollar_figure in the determined gross_receipts for as to petitioner's third contention above relating to intra-account transfers since no documentary_evidence was submitted to substantiate that argument the court finds that petitioner is not entitled to an additional reduction of the determined unreported gross_receipts for the court next considers respondent's determination that petitioner is liable for the accuracy-related_penalties under sec_6662 for each of the years in question sec_6662 provides for an accuracy-related_penalty equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer the deficiencies in this case except for the nominal unreported interest_income amounts are solely attributable to the actions of allan in not providing to petitioner's income_tax_return_preparer an accountant all the sources of receipts of petitioner's business income in addition allan was addicted to drugs although the court acknowledges that the deficiencies determined by respondent do not include income that was diverted by allan to sustain his drug habit nonetheless the court is satisfied from the evidence that petitioner was not aware of the problem with allan and was unaware that allan was under reporting the gross_receipts of the funeral home to petitioner's return preparer not until petitioner's returns were examined by respondent did petitioner learn that substantial amounts of his income were being diverted by allan for his drug addiction and that allan was not providing the correct gross_receipts information to the return preparer petitioner acknowledged at trial that after the and returns were prepared his accountant and return preparer indicated to him that he had some concern about the returns that your taxes are not what they should be and there was something that did not measure up petitioner discussed this concern with allan who assured him that the information on the returns was accurate petitioner trusted allan at the time and made no further inquiries into the matter moreover petitioner's accountant never suggested any specific areas on the returns that were suspect after the audit of his returns and the reasons for the shortcomings came to light petitioner dismissed his brother from the business and conceded to the adjustments except for the issues discussed portions of which were conceded by respondent and in one instance allowed by the court on this record the court holds that petitioner is not liable for the accuracy-related_penalties under sec_6662 for the years in question the circumstances described satisfy the court that there was an honest ignorance of the facts by petitioner regarding allan's actions in failing to report all the gross_receipts of the business however the court sustains petitioner's liability for the accuracy-related_penalties for the years in question for that portion of the deficiencies attributable to the unreported interest_income reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
